Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
The amendments of claims 1 and 13 are acknowledged.

Allowable Claims
Claims 1-11, 13-15, 19, and 21-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the previous claim objection of claim 13 is withdrawn in response to an amendment; Applicant’s arguments on page 6 of the July 12, 2021 Remarks are persuasive regarding the previous drawing objection and that drawing objection is withdrawn; and Applicant’s arguments regarding the gas seal of Hollis in relation to required communication of the electrode receiver with the second passage on pages 8-11 of the July 12, 2021 Remarks are persuasive. Applicant specifically addresses how Hollis does not disclose the required communication and explains how this lack of teaching is not trivial, which is supported by Dr. Dominic Griffiths declaration in part “d.” Consequently, the declaration under 37 CFR 1.132 filed July 12, 2021 is sufficient to overcome the rejection of claim 1 based upon Hollis (US 2012/0143134), Warren et al. (US 2012/0067212), and Luhta et al. (US 2014/0316231).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781